June U.S. Securities & Exchange Commission F Street, N.E. Washington, D.C. RE: Vanguard International Equity Index Funds (the Trust) File No. 33 Commissioners: Enclosed is the 93 rd Post Effective Amendment to the Trust’s Registration Statement on Form N 1A, which we are filing pursuant to Rule 485(a)(1) under the Securities Act of The purposes of this Amendment are to disclose the FTSE Emerging Index as the new target index for the Vanguard Emerging Markets Stock Index Fund, a series of the Trust, and to effect a number of non material changes. Pursuant to the requirements of Rule 485(a)(1), we have designated an effective date of August for this amendment. Prior to the effective date of the Amendment, Vanguard will submit a Rule 485(b) filing that will include text addressing any SEC staff comments. Pursuant to Rule 485(d)(2), the 485(b) filing will designate as its effective date the same date on which we have requested that this 485(a) be declared effective. Please contact me at with any questions or comments that you have concerning the enclosed Amendment. Sincerely, Judith L. Gaines Associate Counsel The Vanguard Group, Inc. cc: Amy Miller, Esq. U.S. Securities & Exchange Commission
